       Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

KOSHA, LLC et. al.                      {
                                        {         CIVIL ACTION
      Plaintiffs,                       {
      vs.                               {         FILE NO. 4:19-cv-00172-CDL
                                        {
ALFORD, CLARENCE DEAN,                  {
et. al.                                 {
        Defendants,                     {


              DEFENDANT ALLIED ENERGY SERVICES, LLC’S
                 ANSWER TO PLAINTIFFS’ COMPLAINT

      COMES NOW Allied Energy Services, LLC, Defendant in the above styled

civil action, and shows this Honorable Court the following in response to Plaintiffs’

Complaint:



                      Subject Matter Jurisdiction And Venue

      1.     Defendant admits the allegations of paragraph 1 of Plaintiffs’ Complaint.

      2.     Defendant admits the allegations of paragraph 2 of Plaintiffs’ Complaint.




                                            -1-
       Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 2 of 25




                            PARTIES - PLAINTIFFS

      3.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 3 of Plaintiff=s Complaint.

      4.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 4 of Plaintiffs’ Complaint.

      5.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 5 of Plaintiffs’ Complaint.

      6.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 6 of Plaintiffs’ Complaint.

      7.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 7 of Plaintiffs’ Complaint.

      8.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 8 of Plaintiffs’ Complaint.

      9.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 9 of Plaintiffs’ Complaint.

      10.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 10 of Plaintiffs’ Complaint.

      11.   Defendant is without facts sufficient to admit or deny the truth of the

                                        -2-
       Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 3 of 25




allegations contained within paragraph 11 of Plaintiffs’ Complaint.

      12.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 12 of Plaintiffs’ Complaint.

      13.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 13 of Plaintiffs’ Complaint.

      14.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 14of Plaintiffs’ Complaint.

      15.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 15 of Plaintiffs’ Complaint.

      16.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 16 of Plaintiffs’ Complaint.

      17.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 17 of Plaintiffs’ Complaint.

      18.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 18 of Plaintiffs’ Complaint.

      19.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 19 of Plaintiffs’ Complaint.

      20.   Defendant is without facts sufficient to admit or deny the truth of the

                                        -3-
       Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 4 of 25




allegations contained within paragraph 20 of Plaintiffs’ Complaint.

      21.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 21 of Plaintiffs’ Complaint.

      22.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 22 of Plaintiffs’ Complaint.

      23.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 23 of Plaintiffs’ Complaint.

      24.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 24 of Plaintiffs’ Complaint.

      25.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 25 of Plaintiffs’ Complaint.

      26.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 26 of Plaintiffs’ Complaint.

      27.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 27 of Plaintiffs’ Complaint.

      28.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 28 of Plaintiffs’ Complaint.

      29.   Defendant is without facts sufficient to admit or deny the truth of the

                                        -4-
       Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 5 of 25




allegations contained within paragraph 29 of Plaintiffs’ Complaint.

      30.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 30 of Plaintiffs’ Complaint.

      31.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 31 of Plaintiffs’ Complaint.

      32.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 32 of Plaintiffs’ Complaint.

      33.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 33 of Plaintiffs’ Complaint.

      34.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 34 of Plaintiffs’ Complaint.

      35.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 35 of Plaintiffs’ Complaint.

      36.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 36 of Plaintiffs’ Complaint.

      37.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 37 of Plaintiffs’ Complaint.

      38.   Defendant is without facts sufficient to admit or deny the truth of the

                                        -5-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 6 of 25




allegations contained within paragraph 38 of Plaintiffs’ Complaint.

      39.     Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 39 of Plaintiffs’ Complaint.

      40.     Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 40 of Plaintiffs’ Complaint.

      41.     Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 41 of Plaintiffs’ Complaint.



                            PARTIES - DEFENDANTS

      42.     Defendant Admits the Allegations of paragraph 42 of Plantiffs’

Complaint.

      43.     Defendant admits the allegations of paragraph 43 of Plaintiff’s

Complaint. By way of further Answer, Defendant Dan Alford is currently the sole

remaining member of Defendant Allied upon the resignation of Defendant Dean

Alford.

      44.     Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 44 of Plaintiffs’ Complaint.

      45.     Defendant is without facts sufficient to admit or deny the truth of the

                                         -6-
        Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 7 of 25




allegations contained within paragraph 45 of Plaintiffs’ Complaint.

46.    Defendant admits that Allied is a Georgia limited liability company with its

principal place of business in Rockdale County. Defendant denies that it or its wholly

owned subsidiary, Augusta Waste to Energy, LLC, received any of Plaintiffs’ money.

       By way of further Answer, upon information and belief, Defendant Dean Alford

created for reasons of his own, the fraudulent scheme alleged by Plaintiffs herein,

which relied upon the existence of Allied, for legitimacy in furtherance of his scheme.

Defendant Dean Alford never directly involved this Defendant Allied or its member

Dan Alford in his fraudulent scheme. Further, Defendant Dean Alford, without

permission from the members of Allied, or disclosure to them of this scheme, opened

three new financial accounts at Bank of America in the name of Allied, but of which

Allied had no knowledge, and which accounts were never included in the business

affairs of Allied. Upon information and belief, none of the accounts which Defendant

Allied or its subsidiary Defendant Augusta Waste to Energy, LLC, had used in its

past business history received any of the funds allegedly fraudulently obtained from

Plaintiffs.



       47.    Defendant is without facts sufficient to admit or deny the truth of the

                                          -7-
         Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 8 of 25




allegations contained within paragraph 47 of Plaintiffs’ Complaint.

      48.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 48 of Plaintiffs’ Complaint.

      49.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 49 of Plaintiffs’ Complaint.

      50.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 50 of Plaintiffs’ Complaint.

      51.    Defendant admits that Augusta Waste-to-Energy, LLC is a Georgia

limited liability company with its principal place of business in Rockdale County.

Defendant shows that Allied is the sole member of Augusta Waste to Energy, LLC

and further denies that Augusta Waste to Energy, LLC, received any of Plaintiffs’

money.

      Defendant is without facts sufficient to admit or deny the truth of the remaining

allegations contained within paragraph 51 of Plaintiffs’ Complaint.

      52.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 52 of Plaintiffs’ Complaint.

      53.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 53 of Plaintiffs’ Complaint.

                                         -8-
       Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 9 of 25




      54.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 54 of Plaintiffs’ Complaint.

      55.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 55 of Plaintiffs’ Complaint.

      56.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 56 of Plaintiffs’ Complaint.

      57.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 57 of Plaintiffs’ Complaint. Defendant further

shows that the allegations of this paragraph require neither an answer nor a denial.

      58.    Defendant denies the allegations of paragraph 58 of Plaintiffs’

Complaint.



                                      FACTS

      59.    Defendant admits the allegations of paragraph 59 of Plaintiffs’

Complaint.

      60.    Defendant denies the allegations of paragraph 60 of Plaintiffs’

Complaint.

      61.    Defendant denies the allegations of paragraph 61 of Plaintiffs’

                                         -9-
       Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 10 of 25




Complaint.

      62.    Defendant admits that Defendant Dean Alford capitalized on the

reputation of Allied to further Defendant Dean Alford’s fraudulent scheme, the

details of which this Defendant has no present knowledge. Defendant is without facts

sufficient to admit or deny the truth of the remaining allegations contained within

paragraph 62 of Plaintiffs’ Complaint.

      63.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 63 of Plaintiffs’ Complaint.

      64.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 64, and all of the subparts a-f contained

therein, of Plaintiffs’ Complaint.

      65.    There is no paragraph numbered “65” in Plaintiffs’ Complaint, and so no

response to this number is required.

      66.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 66 of Plaintiffs’ Complaint.

      67.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 67 of Plaintiffs’ Complaint.

      68.    Defendant denies the allegations contained within paragraph 68 of

                                         -10-
       Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 11 of 25




Plaintiffs’ Complaint.

      69.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 69 of Plaintiffs’ Complaint about the details of

the Defendant Dean Alford’s fraudulent scheme .

      70.    Defendant denies the allegations contained within paragraph 70 of

Plaintiffs’ Complaint.

      71.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 71 of Plaintiffs’ Complaint.

      72.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 72 of Plaintiffs’ Complaint.

      73.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 73 of Plaintiffs’ Complaint.

      74.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 74 of Plaintiffs’ Complaint.

      75.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 75 of Plaintiffs’ Complaint.

      76.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 76 of Plaintiffs’ Complaint.

                                         -11-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 12 of 25




      77.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 77 of Plaintiffs’ Complaint.

      78.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 78 of Plaintiffs’ Complaint.

      79.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 79 of Plaintiffs’ Complaint.

      80.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 80 of Plaintiffs’ Complaint.

      81.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 81 of Plaintiffs’ Complaint.

      82.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 82 of Plaintiffs’ Complaint.



                                  CAUSES OF ACTION

           COUNT 1 – VIOLATON OF FEDERAL SECURITIES LAW AND

                              GEORGIA BLUE SKY LAW

      83.      The allegations of paragraph 83 require neither an admission nor a

denial.

                                          -12-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 13 of 25




      84.      Defendant denies the allegations contained within paragraph 84 of

Plaintiffs’ Complaint.

      85.      Defendant denies the allegations contained within paragraph 85 of

Plaintiffs’ Complaint.

      86.      Defendant admits that Defendant Dean Alford until his resignation was a

controlling person of both Allied and Augusta Waste to Energy, LLC.               This

Defendant denies that knowingly or recklessly engaged in fraudulent conduct, etc.,

and is without facts sufficient to admit or deny the truth of the allegations contained

within paragraph 86 of Plaintiffs’ Complaint.

      87.      Defendant denies the allegations contained within paragraph 87 of

Plaintiffs’ Complaint.



                                         COUNT II

             VIOLATIONS OF SECTIONS 11 AND 12 OF THE 1933 ACT

      88.      The allegations of paragraph 88 require neither an admission nor a

denial.

      89.      This Defendant denies that it is an “Issuer of Notes.” And the

remainder of the allegations of said paragraph require neither an admission nor a

                                          -13-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 14 of 25




denial.

      90. Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 90 of Plaintiffs’ Complaint.

      91.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 91 of Plaintiffs’ Complaint.

      92.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 92 of Plaintiffs’ Complaint.

      93.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 93 of Plaintiffs’ Complaint.



                                        COUNT III

                  VIOLATIONS OF SECTIONS 5 OF THE 1933 ACT

      94.      The allegations of paragraph 94 require neither an admission nor a

denial.

      95.      Defendant denies the allegations contained within paragraph 95 of

Plaintiffs’ Complaint.

      96.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 96 of Plaintiffs’ Complaint.

                                          -14-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 15 of 25




      97.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 97 of Plaintiffs’ Complaint.

      98.      Defendant denies the allegations contained within paragraph 98 of

Plaintiffs’ Complaint.

      99.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 98 of Plaintiffs’ Complaint.

                                     COUNT IV

                                    CIVIL RICO

      100. The allegations of paragraph 94 require neither an admission nor a

denial.

      101. Defendant denies the allegations contained within paragraph 101 of

Plaintiffs’ Complaint.

      102. Defendant denies the allegations contained within paragraph 102 of

Plaintiffs’ Complaint.

      103. Defendant denies the allegations contained within paragraph 103 of

Plaintiffs’ Complaint.

      104. Defendant denies the allegations contained within paragraph 104 of

Plaintiffs’ Complaint.

                                          -15-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 16 of 25




      105. Defendant denies the allegations contained within paragraph 105 of

Plaintiffs’ Complaint.

      106. Defendant denies the allegations contained within paragraph 106 of

Plaintiffs’ Complaint.

      107. Defendant denies the allegations contained within paragraph 107 of

Plaintiffs’ Complaint.

                                    COUNT V

                                  CIVIL RICO

      108. The allegations of paragraph 108 require neither an admission nor a

denial.

      109. Defendant denies the allegations contained within paragraph 109 of

Plaintiffs’ Complaint.

      110. Defendant denies the allegations contained within paragraph 110 of

Plaintiffs’ Complaint.

      111. Defendant denies the allegations contained within paragraph 111 of

Plaintiffs’ Complaint.

      112. Defendant denies the allegations contained within paragraph 112 of

Plaintiffs’ Complaint.

                                       -16-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 17 of 25




      113. Defendant denies the allegations contained within paragraph 113 of

Plaintiffs’ Complaint.

      114. Defendant denies the allegations contained within paragraph 114 of

Plaintiffs’ Complaint.




                                   COUNT VI

                         DECEPTIVE TRADE PRACTICES

      115. The allegations of paragraph 115 require neither an admission nor a

denial.

      116. Defendant denies the allegations contained within paragraph 116 of

Plaintiffs’ Complaint.

      117. Defendant denies the allegations contained within paragraph 117 of

Plaintiffs’ Complaint.

      118. Defendant denies the allegations contained within paragraph 118 of

Plaintiffs’ Complaint.

      119. Defendant denies the allegations contained within paragraph 119 of

Plaintiffs’ Complaint.

                                        -17-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 18 of 25




                                   COUNT VII

                FRAUD/MISREPRESENTATION/FRAUDULENT

                             SUPPRESSION/DECEIT

      120. The allegations of paragraph 120 require neither an admission nor a

denial.

      121. Defendant denies the allegations contained within paragraph 121 of

Plaintiffs’ Complaint.

      122. Defendant denies the allegations contained within paragraph 122 of

Plaintiffs’ Complaint.

      123. Defendant denies the allegations contained within paragraph 123 of

Plaintiffs’ Complaint.

      124. Defendant denies the allegations contained within paragraph 124 of

Plaintiffs’ Complaint.

      125. Defendant denies the allegations contained within paragraph 125 of

Plaintiffs’ Complaint.

      126. Defendant denies the allegations contained within paragraph 126 of

Plaintiffs’ Complaint.

                                       -18-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 19 of 25




                                  COUNT VIII

                           BREACH OF CONTRACT

      127. The allegations of paragraph 127 require neither an admission nor a

denial.

      128. Defendant denies the allegations contained within paragraph 128 of

Plaintiffs’ Complaint.

      129. Defendant denies the allegations contained within paragraph 129 of

Plaintiffs’ Complaint.

      130. Defendant denies the allegations contained within paragraph 130 of

Plaintiffs’ Complaint.

      131. Defendant denies the allegations contained within paragraph 131 of

Plaintiffs’ Complaint.

                                   COUNT IX

                                 CONVERSION

      132. The allegations of paragraph 132 require neither an admission nor a

denial.

      133. Defendant denies the allegations contained within paragraph 133 of

                                       -19-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 20 of 25




Plaintiffs’ Complaint.

      134. Defendant denies the allegations contained within paragraph 134 of

Plaintiffs’ Complaint.

      135. Defendant denies the allegations contained within paragraph 135 of

Plaintiffs’ Complaint.

      136. Defendant denies the allegations contained within paragraph 136 of

Plaintiffs’ Complaint.



                                    COUNT X

                              CIVIL CONSPIRACY

      137. The allegations of paragraph 137 require neither an admission nor a

denial.

      138. Defendant denies the allegations contained within paragraph 138 of

Plaintiffs’ Complaint.

      139. Defendant denies the allegations contained within paragraph 139 of

Plaintiffs’ Complaint.

      140. Defendant denies the allegations contained within paragraph 140 of

Plaintiffs’ Complaint.

                                       -20-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 21 of 25




                                    COUNT XI

                           PROMISSORY ESTOPPEL

      141. The allegations of paragraph 141 require neither an admission nor a

denial.

      142. Defendant denies the allegations contained within paragraph 142 of

Plaintiffs’ Complaint.

      143. Defendant denies the allegations contained within paragraph 143 of

Plaintiffs’ Complaint.

      144. Defendant denies the allegations contained within paragraph 144 of

Plaintiffs’ Complaint.

      145. Defendant denies the allegations contained within paragraph 145 of

Plaintiffs’ Complaint.

      146      Defendant denies the allegations contained within paragraph 146 of

Plaintiffs’ Complaint.



                                   COUNT XII

                            UNJUST ENRICHMENT

                                        -21-
          Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 22 of 25




      147. The allegations of paragraph 147 require neither an admission nor a

denial.

      148. Defendant denies the allegations contained within paragraph 148 of

Plaintiffs’ Complaint.

      149. Defendant denies the allegations contained within paragraph 149 of

Plaintiffs’ Complaint.

      150. Defendant denies the allegations contained within paragraph 150 of

Plaintiffs’ Complaint.



                                  COUNT XIII

                         MONEY HAD AND RECEIVED

      151. The allegations of paragraph 151 require neither an admission nor a

denial.

      152. Defendant denies the allegations contained within paragraph 152 of

Plaintiffs’ Complaint.

      153. Defendant denies the allegations contained within paragraph 153 of

Plaintiffs’ Complaint.

      154. Defendant denies the allegations contained within paragraph 154 of

                                       -22-
       Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 23 of 25




Plaintiffs’ Complaint.



                                    COUNT XIV

                      PIERCING THE CORPORATE VEIL

       155. The allegations of paragraph 155 require neither an admission nor a

                                        denial.

      156. Defendant denies the allegations contained within paragraph 156, and its

bulleted subparts, of Plaintiffs’ Complaint.

      157. Defendant denies the allegations contained within paragraph 157 of

Plaintiffs’ Complaint.

      158. Defendant denies the allegations contained within paragraph 158 of

Plaintiffs’ Complaint.

      159. Defendant denies each and every allegation of Plaintiffs’ Complaint

not specifically admitted herein.

      WHEREFORE, Defendant prays that Plaintiffs’ Complaint be dismissed with

all costs thereof charged against Plaintiffs.

                                        Respectfully Submitted,




                                          -23-
      Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 24 of 25




                                   Brant Jackson
                                   Ga. Bar No. 386075
                                   Attorney for Defendant Allied Energy
                                   Services, LLC

Brant A. Jackson, Attorney at Law, LLC
10 Glenlake Parkway, NE
South Tower, Suite 130
Atlanta, GA 30328
678-222-3499
678-829-1492
brant@bjacksonlawgroup.com




                                     -24-
       Case 4:19-cv-00172-CDL Document 35 Filed 11/21/19 Page 25 of 25




                          CERTIFICATE OF SERVICE



      I do hereby certify that I have on this 21st day of October, 2019, electronically

filed the foregoing Answer of Allied Energy Services, LLC with the Clerk of the

Court using the CM/ECF system which will send notifications to all other parties.




                                                     /s/__Brant Jackson________
                                                     Brant Jackson




                                         -25-
